Exhibit 10.1

SEVERANCE AGREEMENT AND RELEASE



            This Severance Agreement and Release (this "Agreement") is made and
entered into by and between Gordon R. Smith and Pacific Gas and Electric Company
(the "Company") (collectively the "Parties") and sets forth the terms and
conditions of Mr. Smith's separation from employment with the Company. The
"Effective Date" of this Agreement is defined in paragraph 17(a).

            1.             Resignation. Effective the close of business on
December 31, 2005, Mr. Smith will resign from his positions as President and
Chief Executive Officer of the Company and as an officer and/or director of any
and all subsidiary, parent, and affiliate companies of the Company and the
Company's parent, and from employment with the Company (for purposes of this
Agreement, the "Date of Resignation"). Mr. Smith shall have until October 12,
2005, to accept this Agreement by submitting a signed copy to the Company.
Regardless of whether Mr. Smith accepts this Agreement, on his Date of
Resignation, he will be paid all salary or wages and vacation accrued, unpaid
and owed to him as of that date, he will remain entitled to any other benefits
to which he is otherwise entitled under the provisions of the Company's plans
and programs, and he will receive notice of the right to continue his existing
health-insurance coverage pursuant to COBRA.

The benefits set forth in paragraph 2 below are conditioned upon Mr. Smith's
acceptance of this Agreement.

            2.             Severance benefits. Even though Mr. Smith is not
otherwise entitled to them, in consideration of his acceptance of this
Agreement, the Company will provide to Mr. Smith the following severance
benefits:

                        a.  Severance payment. Under the terms of the PG&E
Corporation Officer Severance Policy, Mr. Smith's severance payment amount is
Two Million Eight Hundred Thirty-Five Thousand Dollars ($2,835,000). Within five
business days after the Date of Resignation, but conditioned on the occurrence
of the Effective Date of this Agreement as set forth in paragraph 17(a) below,
the Company will make a lump-sum payment to Mr. Smith in the gross amount of Two
Million Eight Hundred Thirty-Five Thousand Dollars ($2,835,000), less applicable
withholdings and deductions.

                        b.  Payment of COBRA premiums. If Mr. Smith elects and
is otherwise eligible to continue his existing health-insurance coverage
pursuant to COBRA, the Company will pay his monthly COBRA premiums for the
eighteen-month period commencing the first full month after the Date of
Resignation and until and unless Mr. Smith becomes covered under the
health-insurance plan of another employer or through self-employment. Mr. Smith
will promptly notify the PG&E Corporation's Human Resources Officer if he
becomes employed within that period.

            3.             Defense and indemnification in third-party claims.
The Company and/or its parent, affiliate, or subsidiary will provide Mr. Smith
with legal representation and indemnification protection in any legal proceeding
in which he is a party or is threatened to be made a party by reason of the fact
that he is or was an employee or officer of the Company and/or its parent,
affiliate or subsidiary, in accordance with the terms of the resolution of the
Board of Directors of PG&E Corporation dated December 18, 1996.

            4.             Cooperation with legal proceedings. Mr. Smith will,
upon reasonable notice, furnish information and proper assistance to the Company
and/or its parent, affiliate or subsidiary (including truthful testimony and
document production) as may reasonably be required by them or any of them in
connection with any legal, administrative or regulatory proceeding in which they
or any of them is, or may become, a party, or in connection with any filing or
similar obligation imposed by any taxing, administrative or regulatory authority
having jurisdiction, provided, however, that the Company and/or its parent,
affiliate or subsidiary will pay all reasonable expenses incurred by Mr. Smith
in complying with this paragraph.

            5.             Release of claims and covenant not to sue.

                        a.  In consideration of the severance benefits and other
benefits the Company is providing under this Agreement, Mr. Smith, on behalf of
himself and his representatives, agents, heirs and assigns, waives, releases,
discharges and promises never to assert any and all claims, liabilities or
obligations of every kind and nature, whether known or unknown, suspected or
unsuspected that he ever had, now has or might have as of the Effective Date
against the Company or its predecessors, parent, affiliates, subsidiaries,
shareholders, owners, directors, officers, employees, agents, attorneys,
successors, or assigns. These released claims include, without limitation, any
claims arising from or related to Mr. Smith's employment with the Company, its
parent or any of its affiliates and subsidiaries, and the termination of that
employment. These released claims also specifically include, but are not
limited, any claims arising under any federal, state and local statutory or
common law, such as (as amended and as applicable) Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Americans With Disabilities
Act, the Employee Retirement Income Security Act, the California Fair Employment
and Housing Act, the California Labor Code, any other federal, state or local
law governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort; and any claim for attorneys' fees.

                        b.  Mr. Smith acknowledges that there may exist facts or
claims in addition to or different from those which are now known or believed by
him to exist. Nonetheless, this Agreement extends to all claims of every nature
and kind whatsoever, whether known or unknown, suspected or unsuspected, past or
present, and Mr. Smith specifically waives all rights under Section 1542 of the
California Civil Code which provides that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

                        c.  With respect to the claims released in the preceding
paragraphs, Mr. Smith will not initiate or maintain any legal or administrative
action or proceeding of any kind against the Company or its predecessors,
parent, affiliates, subsidiaries, shareholders, owners, directors, officers,
employees, agents, attorneys, successors, or assigns, for the purpose of
obtaining any personal relief, nor (except as otherwise required or permitted by
law) assist or participate in any such proceedings, including any proceedings
brought by any third parties.

                        d.  Mr. Smith acknowledges that, in addition to the
release of claims contained in this paragraph 5, he will be required to execute
an additional release substantially in the form of this paragraph 5 on or about
the date of resignation as a condition to his receiving the benefits set forth
in paragraph 2 of this Agreement.

            6.             Re-employment. Mr. Smith will not seek any future
re-employment with the Company, its parent or any of its subsidiaries or
affiliates. This paragraph will not, however, preclude Mr. Smith from accepting
an offer of future employment from the Company, its parent or any of its
subsidiaries or affiliates.

            7.             Non-disclosure.

                        a.  Mr. Smith will not disclose, publicize, or circulate
to anyone in whole or in part, any information concerning the existence, terms,
and/or conditions of this Agreement without the express written consent of the
PG&E Corporation's Chief Legal Officer unless otherwise required or permitted by
law. Notwithstanding the preceding sentence, Mr. Smith may disclose the terms
and conditions of this Agreement to his family members, and any attorneys or tax
advisors, if any, to whom there is a bona fide need for disclosure in order for
them to render professional services to him, provided that the person first
agrees to keep the information confidential and not to make any disclosure of
the terms and conditions of this Agreement unless otherwise required or
permitted by law.

                        b.  Mr. Smith will not use, disclose, publicize, or
circulate any confidential or proprietary information concerning the Company or
its subsidiaries or affiliates, which has come to his attention during his
employment with the Company, unless doing so is expressly authorized in writing
by the PG&E Corporation's Chief Legal Officer, or is otherwise required or
permitted by law. Before making any legally-required or permitted disclosure,
Mr. Smith will give the Company notice at least ten (10) business days in
advance.

            8.             No unfair competition.

                        a.  Mr. Smith will not engage in any unfair competition
against the Company, its parent or any of its subsidiaries or affiliates.

                        b.  For a period of one year after the Effective Date,
Mr. Smith will not, directly or indirectly, solicit or contact for the purpose
of diverting or taking away or attempt to solicit or contact for the purpose of
diverting or taking away:

                                    (1)     any existing customer of the Company
or its parent, affiliates or subsidiaries;

                                    (2)     any prospective customer of the
Company or its parent, affiliates or subsidiaries about whom Mr. Smith acquired
information as a result of any solicitation efforts by the Company or its
parent, affiliates or subsidiaries, or by the prospective customer, during Mr.
Smith's employment with the Company;

                                    (3)     any existing vendor of the Company
or its parent, affiliates or subsidiaries;

                                    (4)     any prospective vendor of the
Company or its parent, affiliates or subsidiaries, about whom Mr. Smith acquired
information as a result of any solicitation efforts by the Company or its
parent, affiliates or subsidiaries, or by the prospective vendor, during Mr.
Smith's employment with the Company;

                                    (5)     any existing employee, agent or
consultant of the Company or its parent, affiliates or subsidiaries, to
terminate or otherwise alter the person's or entity's employment, agency or
consultant relationship with the Company or its parent, affiliates or
subsidiaries; or

                                    (6)     any existing employee, agent or
consultant of the Company or its parent, affiliates or subsidiaries, to work in
any capacity for or on behalf of any person, company or other business
enterprise that is in competition with the Company or its parent, affiliates or
subsidiaries.

            9.             Material breach by Employee. In the event that Mr.
Smith breaches any material provision of this Agreement, including but not
necessarily limited to paragraphs 4, 5, 6, 7, and/or 8, the Company will have no
further obligation to pay or provide to him any unpaid amounts or benefits
specified in this Agreement and will be entitled to immediate return of any and
all amounts or benefits previously paid or provided to him under this Agreement.
Despite any breach by Mr. Smith, his other duties and obligations under this
Agreement, including his waivers and releases, will remain in full force and
effect. In the event of a breach or threatened breach by Mr. Smith of any of the
provisions in paragraphs 4, 5, 6, 7, and/or 8, the Company will, in addition to
any other remedies provided in this Agreement, be entitled to equitable and/or
injunctive relief and, because the damages for such a breach or threatened
breach will be difficult to determine and will not provide a full and adequate
remedy, the Company will also be entitled to specific performance by Mr. Smith
of his obligations under paragraphs 4, 5, 6, 7, and/or 8. Pursuant to paragraph
14, and except as otherwise prohibited or limited by law, Mr. Smith will also be
liable for any litigation costs and expenses that the Company incurs in
successfully seeking enforcement of its rights under this Agreement, including
reasonable attorney's fees.

            10.             Material breach by the Company. Mr. Smith will be
entitled to recover actual damages in the event of any material breach of this
Agreement by the Company, including any unexcused late or non-payment of any
amounts owed under this Agreement, or any unexcused failure to provide any other
benefits specified in this Agreement. In the event of a breach or threatened
breach by the Company of any of its material obligations to him under this
Agreement, Mr. Smith will be entitled to seek, in addition to any other remedies
provided in this Agreement, specific performance of the Company's obligations
and any other applicable equitable or injunctive relief. Pursuant to paragraph
14, and except as prohibited or limited by law, the Company will also be liable
for any litigation costs and expenses that Mr. Smith incurs in successfully
seeking enforcement of his rights under this Agreement, including reasonable
attorney's fees. Despite any breach by the Company, its other duties and
obligations under this Agreement will remain in full force and effect.

            11.             No admission of liability. This Agreement is not,
and will not be considered, an admission of liability or of a violation of any
applicable contract, law, rule, regulation, or order of any kind.

            12.             Complete agreement. This Agreement sets forth the
entire agreement between the Parties pertaining to the subject matter of this
Agreement and fully supersedes any prior or contemporaneous negotiations,
representations, agreements, or understandings between the Parties with respect
to any such matters, whether written or oral (including any that would have
provided Mr. Smith with any different severance arrangements). The Parties
acknowledge that they have not relied on any promise, representation or
warranty, express or implied, not contained in this Agreement. Parol evidence
will be inadmissible to show agreement by and among the Parties to any term or
condition contrary to or in addition to the terms and conditions contained in
this Agreement.

            13.             Severability. If any provision of this Agreement is
determined to be invalid, void, or unenforceable, the remaining provisions will
remain in full force and effect except that, should paragraphs 4, 5, 6, 7,
and/or 8 be held invalid, void or unenforceable, either jointly or separately,
the Company will be entitled to rescind the Agreement and/or recover from Mr.
Smith any payments made and benefits provided to him under this Agreement.

            14.             Arbitration. With the exception of any request for
specific performance, injunctive or other equitable relief, any dispute or
controversy of any kind arising out of or related to this Agreement, Mr. Smith's
employment with the Company (or with the employing subsidiary), the separation
of Mr. Smith from that employment and from his positions as an officer and/or
director of the Company or any subsidiary or affiliate, or any claims for
benefits, will be resolved exclusively by final and binding arbitration using a
three-member arbitration panel in accordance with the Commercial Arbitration
Rules of the American Arbitration Association currently in effect, provided,
however, that in rendering their award, the arbitrators will be limited to
accepting the position of Mr. Smith or the Company. The only claims not covered
by this paragraph are any non-waivable claims for benefits under workers'
compensation or unemployment insurance laws, which will be resolved under those
laws. Any arbitration pursuant to this paragraph will take place in San
Francisco, California. The Parties may be represented by legal counsel at the
arbitration but must bear their own fees for such representation in the first
instance. The prevailing party in any dispute or controversy covered by this
paragraph, or with respect to any request for specific performance, injunctive
or other equitable relief, will be entitled to recover, in addition to any other
available remedies specified in this Agreement, all litigation expenses and
costs, including any arbitrator, administrative or filing fees and reasonable
attorneys' fees, except as prohibited or limited by law. The Parties
specifically waive any right to a jury trial on any dispute or controversy
covered by this paragraph. Judgment may be entered on the arbitrators' award in
any court of competent jurisdiction. Subject to the arbitration provisions of
this paragraph, the sole jurisdiction and venue for any action related to the
subject matter of this Agreement will be the California state and federal courts
having within their jurisdiction the location of the Company's principal place
of business in California at the time of such action, and both Parties hereby
consent to the jurisdiction of such courts for any such action.

            15.             Governing law. This Agreement will be governed by
and construed under the laws of the United States and, to the extent not
preempted by such laws, by the laws of the State of California, without regard
to their conflicts of laws provisions.

            16.             No waiver. The failure of either Party to exercise
or enforce, at any time, or for any period of time, any of the provisions of
this Agreement will not be construed as a waiver of that provision, or any
portion of that provision, and will in no way affect that party's right to
exercise or enforce such provisions. No waiver or default of any provision of
this Agreement will be deemed to be a waiver of any succeeding breach of the
same or any other provisions of this Agreement.

            17.             Acceptance of Agreement.

                        a.   Mr. Smith was provided up to 21 days to consider
and accept the terms of this Agreement and was advised to consult with an
attorney about the Agreement before signing it. The provisions of the Agreement
are, however, not subject to negotiation. After signing the Agreement, Mr. Smith
will have an additional seven (7) days in which to revoke in writing acceptance
of this Agreement. To revoke, Mr. Smith will submit a signed statement to that
effect to PG&E Corporation's Senior Human Resources Officer before the close of
business on the seventh day. If Mr. Smith does not submit a timely revocation,
the Effective Date of this Agreement will be the eighth day after he has signed
it.

                        b.   Mr. Smith acknowledges reading and understanding
the contents of this Agreement, being afforded the opportunity to review
carefully this Agreement with an attorney of his choice, not relying on any oral
or written representation not contained in this Agreement, signing this
Agreement knowingly and voluntarily, and, after the Effective Date of this
Agreement, being bound by all of its provisions.



Dated: 9-21-2005               .

      

PACIFIC GAS AND ELECTRIC COMPANY





      





By:   RUSSELL M. JACKSON                     







Dated:  9-21-2005               .

      

GORDON R. SMITH





      





By:   GORDON R. SMITH                     

